Citation Nr: 1144287	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a tonsillectomy. 

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision, which denied claims for service connection for bilateral hearing loss, tinnitus, residuals of a back injury, residuals of a bilateral foot injury, residuals of a tonsillectomy, and ulcer disease; and an October 2009 rating decision, which continued a previous denial of service connection for residuals of a back injury, residuals of a bilateral foot injury, and residuals of a tonsillectomy.

With regard to the Veteran's claims for service connection for residuals of a back injury, residuals of a bilateral foot injury, and residuals of a tonsillectomy, the Board notes that the Veteran submitted two VA Form 21-4138s, Statement in Support of Claims.  In the first, dated May 8, 2007, the Veteran expressed disagreement with the denial of service connection for hearing loss disability and tinnitus.  In the second, dated May 30, 2007, the Veteran submitted a notice of disagreement with the denial without specifically asserting which determinations he was disagreeing with. In a subsequent June 2007 statement, the Veteran's representative referred to the Veteran's claim for tinnitus, hearing loss, residuals of a back injury, residuals of a bilateral foot injury, ulcer disease, and residuals of a tonsillectomy.  While a November 2008 report of contact, indicates that this June 2007 statement was intended to be a claim to reopen with regard to the residuals of a back injury, residuals of a bilateral foot injury, ulcer disease, and residuals of a tonsillectomy claims, the Board observes that the Veteran and his representative have continually expressed their contention that service connection is warranted for all disabilities denied in the 2007 rating decision.  Furthermore, the proximately of the June 2007 statement (within 2 months of the denial in the April 2007 rating decision) lends support to the conclusion that the Veteran has continually pursued his claim following the May 2007 denial.  Accordingly, the Board finds that the issues of entitlement to service connection for a residuals of a back injury, residuals of a bilateral foot injury, and residuals of a tonsillectomy should be considered as claims for entitlement to service connection, as opposed to applications to reopen previously denied claims for service connection.

With regard to the Veteran's ulcer disease claim, the Veteran was granted service connection for peptic ulcer disease with history of duodenal ulcer and chronic gastric symptoms in the October 2009 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board.

Moreover, the Board notes that Surgeon General records from 1959 to 1960 were associated with the claims file after the April 2007 rating decision.  According to 38 C.F.R. § 3.156(c), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim".  This evidence is relevant to the Veteran's residuals of a tonsillectomy claim.  Additionally, the Veteran submitted a June 2007 statement indicating that he was attaching evidence in support of his claim for service connection and in support of his NOD to the RO's denial.  The attached evidence consisted of a September 1959 service treatment record documenting complaints of chronic low back pain.  As such, due to the newly submitted Surgeon General records and the service treatment record, the issues of entitlement to service connection for a back disability and residuals of a tonsillectomy must be reconsidered as claims for entitlement to service connection, as opposed to applications to reopen previously denied claims for service connection.

The issues of entitlement to service connection for a back disability and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show bilateral hearing loss to be etiologically related to a disease, injury, or event in service.  

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is causally or etiologically related to his military service.

3.  The Veteran is not shown by the most probative evidence of record to have residuals of a tonsillectomy that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2011).

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2011).

3.  Residuals of a tonsillectomy was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for tinnitus, the benefit sought on appeal has been granted in full, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims for service connection for bilateral hearing loss and residuals of a tonsillectomy, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2006 and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available personnel records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible. The Board notes that the result of the RO's development indicates that the Veteran's service treatment records are not available.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  While the Veteran's representative suggested in the May 2011 Statement of Accredited Representative in Appealed Case that further effort should be undertaken to locate these records, the Board finds that exhaustive attempts were made to obtain these service treatment records.  The RO made a formal finding in November 2006 that these service treatment records could not be obtained.  The Veteran was duly informed of the RO's determination in a December 2006 letter.  The claims file contains all available evidence pertinent to the claim, including certain service treatment and personnel records, Surgeon General records, private medical records, and VA medical records.  Additionally, the Board notes that the claims file reflects that the Veteran was awarded Social Security Administration (SSA) benefits.  However, the Board notes that the Veteran has never indicated that he is in receipt of SSA disability benefits for his claimed residuals of a tonsillectomy or his hearing loss, nor has he indicated that SSA records relevant to these claims exist.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's claimed residuals of a tonsillectomy or his hearing loss exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary with regard to these claims.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA audiological examination in September 2010.  The Board acknowledges that this examiner concluded that an opinion could not be rendered without resorting to mere speculation on this matter.  In the September 2011 Informal Hearing Presentation, it was argued that this examination was inadequate for VA purposes based on this lack of a definitive opinion.  In this regard, the Board has considered the Court's recent holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In this Veteran's case, the September 2010 examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions before indicating that she could not come up with a definitive statement without resorting to mere speculation, noting that there were no service treatment records available in the claims file.  Therefore, as the examiner appears to be suggesting that she cannot render a definitive statement regarding the etiology of the Veteran's hearing loss without resorting to mere speculation based on the fact that the service treatment records are not available, the Board does not find this examination or opinion to be inadequate under Jones and will proceed to adjudicate this claim based on this examination report and all other relevant evidence of record.  Essentially, the Board finds this examination report is sufficient upon which to base a decision with regard to this claim, in light of the aforementioned circumstances.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's residuals of a tonsillectomy claim, the Veteran was provided a VA examination in September 2010.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

1.  Entitlement to service connection for bilateral hearing loss and tinnitus. 

The Veteran essentially contends that he currently experiences hearing loss and tinnitus as a result of his active duty service.  Specifically, in his March 2006 claim, the Veteran reported that he was exposed to high levels of noise firing M-1 and the grease gun type of machine gun and that he has had noise in his ears ever since he was in the Army.  The Veteran indicated in a June 2006 statement that he served during active duty as a field wireman servicing artillery units and infantry units in the 7th and riding in tanks.  The Veteran claims that he was exposed to hazardous noises when performing his duties in service.  The Veteran claims that he was not provided proper ear protection in service and feels that exposure to acoustic trauma should be conceded.  The Veteran further indicated that he has experienced tinnitus ever since his exposure to acoustic trauma in service.  In his May 2007 NOD, the Veteran indicated that he was a field combo crewman and did numerous trips to Grafenwoehr training area in Germany.  The Veteran asserted that he slept next to vehicles to keep from being run over by tanks.  The Veteran claimed that the ranges at Grafenwoehr, Vilseck, Horensfeldt, and Wildflecken fired 24 hours daily.   

As noted above, the Veteran's service treatment records are regrettably unavailable for review.  However, a Surgeon General record reflects that the Veteran scored a 15 out of 15 bilaterally on a whispered voice test in August 1959.  The Veteran's personnel records reflect that he served as a wireman for a period of time on active duty.

The Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file.  At this examination the Veteran reported bilateral hearing loss, worse in the right ear.  The onset was in the late 1970s, well after his discharge from active duty.  The Veteran reported that he has the most difficulty hearing in crowds or places with a lot of background noise.  The Veteran reported constant, bilateral tinnitus, with an onset in the early 1960's.  The Veteran also reported that he served in the Army from 1959-1961 as a wireman and postal clerk.  He served as a wireman for about 18 months without hearing protection.  He served as a postal clerk for about 6 months and hearing protection was not required.  He served in Germany from the summer of 1959 to February 1961.  As a civilian, he worked in construction from 1965-1989 and wore hearing protection when needed.  Recreationally, he went hunting once per month from 1965 to 1978 and wore hearing protection most of the time.  The Veteran denied a medical history, family history, or ototoxic drug history of hearing loss.  He attributed his tinnitus to his tenure in the military.  Audiological testing revealed that the Veteran had an auditory threshold of 75 decibels at 4000 Hertz for the right ear and 55 decibels at 4000 Hertz for the left ear.  As such, the criteria for hearing loss under 38 C.F.R. § 3.385 have been met bilaterally.  The examiner concluded by noting that there were no service medical records in the claims file and indicated that an opinion could not be rendered without resorting to speculation.   

With regard to the Veteran's claim for tinnitus, the Board notes that the Veteran indicated on his March 2006 claim that he has had noise in his ears ever since he was in the Army.  In a June 2006 statement, the Veteran further indicated that he has experienced tinnitus ever since his exposure to acoustic trauma in service.  At the September 2010 VA examination, the Veteran reported constant, bilateral tinnitus, with an onset in the early 1960's.

The Board notes that the Veteran is competent to offer a description of the symptoms such as ringing in his ears that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As noted in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  In this case, it must be considered that tinnitus is a type of disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2004).  

The Court has consistently held that credible evidence of continuity of symptomatology is one type of evidence that may indicate a current disability is associated with service.  Therefore, as the evidence of record reflects that the Veteran has a current diagnosis of tinnitus, that he has reported a continuity of symptomatology since service, that the September 2010 VA examiner did not issue a negative opinion with regard to the possible relation between the Veteran's tinnitus and service but merely indicated she could not resolve the matter without resorting to speculation, and because the disability under consideration in this appeal is of the type that lends itself to lay observation, the Board finds that the evidence of record is at least in equipoise as to whether or not the Veteran's claimed tinnitus had its onset while on active duty. 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board will grant the Veteran's claim of service connection for tinnitus.

With regard to the Veteran's hearing loss claim, as an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.  

With regard to the possibility of granting service connection for hearing loss on a direct basis, the Board notes that the Veteran has reported that he experiences tinnitus since his active duty service.  However, he has not consistently asserted that he has experienced hearing loss continually since his active duty service.  The Veteran specifically indicated at the September 2010 VA examination that his bilateral hearing loss had an onset in the late 1970s.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  Currently, there is no medical evidence of record indicating that the Veteran's current hearing loss was caused or aggravated by his active duty service, and there are no consistent, persuasive lay assertions of a continuity of symptoms since service with regard to his hearing loss.  Without medical evidence linking a current diagnosis of hearing loss to the Veteran's active duty service or consistent, credible lay evidence describing a continuity of symptomatology since service, the Veteran's claim for service connection for hearing loss must fail on a direct basis.  See Shedden, supra. 

The Board acknowledges the Veteran's contentions that he has bilateral hearing loss as a result of his active duty service.  However, as noted above, the Veteran has not consistently alleged a continuity of symptomatology since service, and the medical evidence of record does not otherwise support his contention that this disability is related to service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application with regard to this claim.  Resolving all reasonable doubt in favor of the Veteran, the Board will grant the Veteran's claim of service connection for tinnitus.

2.  Entitlement to service connection for residuals of a tonsillectomy. 

The Veteran is seeking entitlement to service connection for residuals of a tonsillectomy.  Specifically, the Veteran indicated in his May 2010 NOD that he had his tonsil removed at the United States Army Hospital at Heidelberg, Germany, in 1959 while stationed at Tompkins Barracks.  

As noted above, the Veteran's service treatment records are regrettably unavailable for review.  However, a Surgeon General record reflects that the Veteran had a diagnosis of tonsillitis, chronic, and that he had a tonsillectomy (without adenoidectomy) in 1960.  It was noted in this record that the diagnosis was present during the current episode, not previously recorded, sequela of another diagnosis, and did not exist prior to active military service. 

With regard to a current disability, the Board notes that the Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file.  At this examination, the Veteran reported that he had a previous history of some intermittent sore throat and tonsillitis.  He did not describe that as severe.  The Veteran reported that he had one tonsil, which was apparently fairly enlarged.  He believes that this was the right tonsil.  He reports that it was recommended that he have his tonsils removed.  An uneventful tonsillectomy was performed, postoperatively healed up, and he has been asymptomatic.  No significant pathology was seen in either tonsil in terms of tumors or growths or that sort of thing.  The examiner noted that the Veteran was basically status post tonsillectomy, well healed and asymptomatic with no apparent sequela or complications. The ear, nose, and throat examination reveals both eardrums to be normal.  The remainder of the nose and throat examination, including the nose, mouth, larynx, and neck examinations are all within normal limits.  The examiner diagnosed the Veteran with status post tonsillectomy in 1959, well healed with no apparent sequela or complications. 

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Currently, there is no medical or lay evidence suggesting that the Veteran has a current diagnosis or any symptoms related to his previous tonsillectomy.  The Board acknowledges that the Veteran underwent a tonsillectomy in service.  However, the Veteran has never articulated any residual symptoms or residual effects related to this tonsillectomy.  Moreover, upon examination in September 2010, the Veteran was noted as being status post tonsillectomy in 1959, well healed with no apparent sequela or complications.  There is no medical evidence to the contrary.  As such, without a current diagnosis of a disability, service connection cannot be granted.  See Shedden, supra.  

The Board has considered the Veteran's request in the May 2011 VA Form 9 Appeal to grant service connection for residuals of a tonsillectomy and assign a 0 percent evaluation.  However, without a current diagnosis of a disability, service connection cannot be granted, despite the fact that the Veteran did, indeed, undergo a tonsillectomy during his active duty service.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a tonsillectomy, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for residuals of a tonsillectomy is denied. 


REMAND

The Veteran is seeking entitlement to service connection for a bilateral foot disability and a back disability.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's claim for service connection for a back disability, the Veteran asserted in his May 2010 NOD that he injured his back while serving at Fort Leonard Wood in Missouri in the 7th Army in 1959.  He indicated that he reinjured his back while stationed in Germany at Tompkins Barracks from 1959 to 1961, where he had ongoing medical treatment for his back condition at the base dispensary.  In his March 2006 claim, the Veteran reported that he injured his back while training at Fort Leonard Wood in Missouri and continued to have back trouble for the rest of his military career.

In support of his claim, the Veteran has submitted a service treatment record dated September 11, 1959, in which the Veteran was evaluated for chronic low back pain.  It was noted that physical examination remained normal with no muscular spasms, SLR being negative bilaterally, and a normal x-ray of the lumbar sacral spine.  It was further noted that the Veteran was given an appointment with the orthopedic clinic of this hospital where he will be followed up for this particular problem. 

The medical evidence of record reflects that the Veteran has had multiple post-service back injuries.  In an August 1989 private medical record from Dr. R.G.W., M.D., it was noted that the Veteran the Veteran slipped on some oil and twisted his back but did not fall on May 17, 1989.  A few days later, he was lifting a heavy object and subsequently developed some low back pain.  It was also noted in this record, that the Veteran injured his low back in 1972 when scaffold fell on him.  It was noted that he had some back pain for 2 or 3 years but that cleared up and he has not had any recurrence until the more recent problem described above.  In a July 2005 VA medical record, the Veteran complained of back pain following an injury in the military.  

The Board notes that the Veteran underwent a VA examination in June 2009.  The examiner indicated that he reviewed the Veteran's claims file and service treatment records.  At this examination, the Veteran reported that he strained his back doing a drill in basic training and was just given some pills but kept at regular duty.  Another time, while he was laying cable, the cable snapped.  He was jerked around, straining his back.  The examiner noted that he was hospitalized for an apparent duodenal ulcer in September of 1959 during active duty.  The tabbed reference in the claims file is basically a discharge summary from that hospitalization.  It indicates that, while he was in the hospital, he was evaluated for some chronic low back pain.  His physical examination was essentially normal.  An x-ray was normal.  He was given a follow-up referral to an orthopedic clinic.  The examiner asked the Veteran if he received any further treatment for his back.  He stated that he did not during active duty.  Post-service, the Veteran reported that, in 1972, a heavy scaffold fell on him, hurting his back.  He was out of work for about 1.5 years at that time.  In 1985, he slipped on some oil and twisted his back, reinjuring his back.  A few days later, he was lifting a heavy object and subsequently developed more low back pain radiating into his lower extremities.  The examiner noted that it appears that the Veteran has had a number of back injuries over the years with some significant injury in 1972.  Upon examination, the examiner diagnosed the Veteran with lumbar degenerative disc disease.  The examiner noted that, although the Veteran had some degrees of back pain during active duty as a 19-year old in 1959, there is no evidence in his service treatment records of any debilitating severe lumbar impairment.  The examiner noted that he certainly had a significant injury in 1972 with apparent exacerbations of his back pain in 1985.  It was apparently at that time that pain began radiating down both lower extremities.  It, therefore, is more likely than not that his current back condition is related to the post-discharge injuries and less likely than not related to his active military duty, in this examiner's opinion.

The Board has considered the negative June 2009 VA opinion indicating that it is more likely than not that the Veteran's current back condition is related to the post-discharge injuries and less likely than not related to his active military duty.  However, it appears that this opinion is based in part on the assumption that there is no evidence in his service treatment records of any debilitating severe lumbar impairment.  However, as noted above, the Veteran's service treatment records are not available for review.  While the claims file contains a single service treatment record submitted by the Veteran and some Surgeon General records, the whole of the Veteran's service treatment records are not available.  Therefore, as it appears that this opinion was based at least in part on the misconception that the Veteran's service treatment records are available and absent any indication of a back problem, with the exception of the single record discussed above, the Board finds that a new VA opinion must be obtained regarding this matter.  Therefore, this issue must be remanded in order to obtain a VA medical opinion as to the question of whether it is at least as likely as not that the Veteran's current back disability was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).   

With regard to the Veteran's claim for service connection for a bilateral foot disability, the Veteran asserted in his May 2010 NOD that he injured both of his feet while undergoing basic training in 1959.  The Veteran reported that he underwent treatment at the General Wood United States Army Medical Center at that post and that he has had to wear prosthetic devices for his feet ever since this injury.  In his March 2006 claim, the Veteran reported that both of his arches fell while he was stationed at Fort Leonard Wood in Missouri.

As discussed above, the Veteran's service treatment records are regrettably not available for review.

With regard to a current bilateral feet disability, the Veteran complained of chronic pain in his bilateral feet, among other joints, in a March 2005 private medical from Belleville Family Medical Associates.  In an August 2005 VA treatment record, the Veteran was noted as having a 2-3 year history of polyarthralgia, likely multifactorial.  In a March 2006 private medical from Belleville Family Medical Associates, the Veteran was noted as having rheumatoid arthritis.  In an April 2009 VA treatment record, the Veteran was noted as having widespread chronic pain/fibromyalgia syndrome.     

The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, in light of the fact that the Veteran's service treatment records are unavailable, and as the Veteran has reported that he currently experiences bilateral foot pain and he has asserted that he has had to wear prosthetic devices since his reported in-service injury, observations which he is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current bilateral foot disability of any kind, and, if so, whether this current bilateral foot disability was caused or aggravated by his active duty service.  Colvin.

Additionally, upon review of the claims file, the Board finds that the evidence of record suggests that the Veteran may have been awarded disability benefits for his back disability at one time.  Specifically, it was noted in a November 1996 private medical record from St. Elizabeth's Hospital that the Veteran has had chronic back pain and has been on disability since 1989, following a back injury which occurred at work when he slipped on oil.  Therefore, any available SSA records relating to the Veteran's back disability or a bilateral foot disability of any kind must be obtained and associated with the claims file.  

Finally, as these issues are already being remanded, the RO should obtain and associate with the claims file any and all relevant VA treatment records that have not yet been associated with the claims file. 


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any and all of the Veteran's SSA records.  Specifically, any SSA records concerning disability benefits awarded for a back disability or a bilateral foot disability of any kind must be obtained.  

2. Obtain and associate with the claims file any and all relevant VA treatment records that have not yet been associated with the claims file.

3. After all relevant records have been obtained to the extent possible, obtain a VA medical opinion regarding the etiology of the Veteran's current lumbar degenerative disc disease.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's current lumbar degenerative disc disease or any other current lumbar spine disability of record was incurred in or aggravated by his active duty service. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. After all relevant records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed bilateral foot disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed bilateral foot disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current disabilities of either or both feet.  Then, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current disability of either foot or both feet was caused or aggravated by his active duty service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC).  If the benefits sought on appeal remain denied, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


